Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1, 2, 7, 8, 10, 13, 17-19, 21-24, 26, 27, 29, 35, 36 and 55, drawn to a pharmaceutical composition comprising one or more antibodies comprising an Fc region mutated at a position corresponding to E430, E345 or S440 in human IgG, a histidine buffer and sodium chloride wherein the pH is 5.5-7.4, and a kit containing two or more of said pharmaceutical compositions..
Group II, claim(s) 45, drawn to a method of treating an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 1 comprising one or more anti-DR5 antibodies.
Group III, claim(s) 45, drawn to a method of treating an autoimmune disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 1 comprising one or more anti-DR5 antibodies.
Group IV, claim(s) 45, drawn to a method of treating cardiovascular anomalies, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 1 comprising one or more anti-DR5 antibodies.
Group V, claim(s) 46-49 and 53-54, drawn to a method of treating cancer, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 1 comprising one or more anti-DR5 antibodies.
Group VI, claim(s) 57, drawn to a method for preparing a pharmaceutical composition comprising mixing a first pharmaceutical composition comprising a first antibody and a second pharmaceutical composition comprising a second antibody, wherein the first and second antibodies are as defined in claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising one or more antibodies comprising an IgG1 Fc region that is mutated at E430, E345 or S440, histidine buffer, sodium chloride and has a pH of 5.5-7.4. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20190202926 A1 and US 20130028907 A1.  US 20190202926 teaches antibodies, including anti-DR5 antibodies, e.g., [0008], [0277] and claim 1). Also taught are pharmaceutical compositions comprising one or more such antibodies and a salt and buffer ([0301]).   US 20130028907 teaches stable antibody-containing compositions comprising histidine buffer, sodium chloride and having a pH between 5-7 (e.g., [0225]-[0231]).  Therefore, a pharmaceutical composition comprising one or more antibodies comprising an Fc region mutated at a position corresponding to E430, E345 or S440 in human IgG, a histidine buffer and sodium chloride wherein the pH is about 5.5-7.4 would have been obvious.  It is noted that the different Inventions II-V treat distinct diseases or disorders with different patient populations requiring different administration strategies, e.g., different doses and targeting of the therapeutic agent.

Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species of Fc mutation selected from the group consisting of: E430, E345 and S440.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  there are no generic claims.

The species of mutated Fc regions lack unity of invention because even though the inventions of these groups require the technical feature of a mutation in the Fc region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20190202926 A1.  US 20190202926 teaches antibodies, including anti-DR5 antibodies, comprising a mutated human IgG1 Fc region wherein there is a substitutions at position corresponding to E430, E345 or S440 in human IgG1 (e.g., [0008], [0277] and claim 1).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 24, 2021